Quinn, Chief Judge
(concurring in the result):
I concur in the result. Many cogent reasons may be advanced against the conclusion that Article 31  of the Uniform Code permits a distinction between a confession forced from an accused by a private person, and one extorted from him by a person acting on behalf of the Government.
However, I need not consider that question in this case. Here the accused judicially admitted his guilt in his testimony at the trial. Such an admission precludes raising on appeal any claim of error alleging violation of his rights under Article 31. See United States v. Hatchett, 2 USCMA 482, 9 CMR 112.